Beck, J.
1. A defendant in a misdemeanor ease can waive trial by jury,' whether the same be upon an accusation or upon an indictment. Logan v. State, 86 Ga. 266.
2. It is competent for the Genera] Assembly, in creating a city court, to provide that .persons arraigned in that court for misdemeanors shall not have the right to demand an indictment by the grand jury of the county (Daughtry v. State, 115 Ga. 819; Foster v. Jackson, 57 Ga. 206) ; and an act amending an act establishing the city court of Macon denies to defendants in all criminal cases within the jurisdiction of that court the right to demand an indictment by the grand jury. Acts 1900, p. 144.
3. The foregoing disposes of all the questions of law raised in the motion for new trial; the evidence warranted the verdict, and the court did not err in refusing a new trial.

Judgment a/firmed.


All the Justices concur.